IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 24, 2007
                                No. 06-30944
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
BOBBY DOE

                                           Plaintiff-Appellant

v.

UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT;
EMERALD CORRECTIONAL SERVICE; DALE DAUZAT; JOHN MATA

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 3:05-CV-2060


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Bobby Doe, Louisiana prisoner # 29091475, appeals from the dismissal
with prejudice of his 42 U.S.C. § 1983 complaint as frivolous and for failure to
state a claim upon which relief may be granted. At the time of the incidents that
form the basis of Doe’s complaint, Doe was a detained immigrant who was
housed by the Emerald Correctional Service (Emerald) under a contract with
Immigration and Customs Enforcement (ICE). On appeal, Doe argues that the
district court erred by dismissing his complaint regarding his failure-to-protect

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-30944

claim. To the extent that Doe raised other claims in his complaint, he has
abandoned those claims by failing to raise them on appeal. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993) (even pro se litigants must brief arguments
in order to preserve them).
      We review the district court’s dismissal de novo. See Geiger v. Jowers, 404
F.3d 371, 373 (5th Cir. 2005); Black v. Warren, 134 F.3d 732, 733-34 (5th Cir.
1998). To establish his failure-to-protect claim, Doe must show that he was
detained “under conditions posing a substantial risk of serious harm and that
[the defendants] were deliberately indifferent to his need for protection.” Neals
v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995); see also Edwards v. Johnson, 209
F.3d 772, 778 (5th Cir. 2000); Hare v. City of Corinth, Miss., 74 F.3d 633, 639
(5th Cir. 1996) (en banc). Doe has failed to show that any of the defendants had
the requisite knowledge that a substantial risk of serious harm existed at the
time of the incident at issue in his complaint.
      Doe also argues that the district court erred by denying his motion for
appointment of counsel. The trial court is required to appoint counsel for an
indigent plaintiff asserting a claim under § 1983 only if the case presents
“exceptional circumstances.” Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
1982).   Because the record does not indicate that this case presents such
exceptional circumstances, the district court did not abuse its discretion in
denying Doe’s motion for appointment of counsel. See Jackson v. Dallas Police
Dep’t, 811 F.2d 260, 261 (5th Cir. 1986).
      Accordingly, the judgment of the district court is affirmed. Doe’s motion
for appointment of counsel in this court is denied.
      AFFIRMED; MOTION FOR COUNSEL DENIED.




                                       2